Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 15, 21-26, 38, 39, 43-45, and 50-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 4969196, IDS 10/13/20).
As to claim 1, Nakamura discloses a speaker system (speaker system; column 4, lines 18-23), comprising: an enclosure having a back and a front defining a front plane (an infinite baffle case 124 (enclosure) with a rear and front face (plane), shown in figure 14; column 9, lines 1-4; claim 1 of Nakamura); the enclosure adapted to engage with a first acoustic driver (the infinite baffle case comprises an acoustical baffle (first acoustic driver) positioned (adapted to engage) around the rear face of a diaphragm of the speaker to conduct acoustical energy from the rear face of the diaphragm; figure 10; column 5, lines 24-32); a first folded horn within the enclosure: (a first folded horn 120 in the infinite baffle case 124; figure 14), the first folded horn configured to output a sound from the first acoustic driver to the front plane (the first folded horn propagates (output) sound, or acoustical energy, from the acoustical baffle through the horn to the common mouth 118 (front plane) shown in figure 11; column 5, lines 24-27; column 8, lines 61-66); and a second folded horn within the enclosure (a second folded horn 122 in the infinite baffle case; figure 14), the second folded horn configured to output a sound from the first acoustic driver to the front plane (the second folded horn propagates (output) sound, or acoustical energy, through the horn to the common mouth 118 (front plane), shown in figure 11; column 5, lines 24-27; column 8, lines 61-66).
As to claim 50, Nakamura discloses a sound waveform guide (an acoustical baffle conducts (guide) acoustical energy (sound waveform) from a rear face of a diaphragm of a speaker; figure 10; column 5, lines 24-32), comprising: an enclosure having a back and a front defining a front plane (an infinite baffle case 124 (enclosure) with a rear and front face (plane), shown in figure 14; column 9, lines 1-4; claim 1 of Nakamura); a first folded horn within the enclosure (a first folded horn 120 in the infinite baffle case 124; figure 14), the first folded horn configured to output a sound from a first source to the front plane (the first folded horn propagates (output) an acoustical line source of sound (first source), or acoustical energy, from the acoustical baffle through the horn to the common mouth 118 (front plane) shown in figure 11; column 5, lines 24-46; column 8, lines 61-66); and a second folded horn within the enclosure (a second folded horn 122 in the infinite baffle case; figure 14), the second folded horn configured to output the sound from the first source to the front plane (the second folded horn forms an array with the first folded horn to form an acoustical line source of sound (first source) that propagates (output) sound, or acoustical energy, through the horn to the common mouth 118 (front plane), shown in figure 11; column 5, lines 24-46; column 8, lines 61-66).
As to claim 2, Nakamura discloses the speaker system of claim 1, and Nakamura further discloses wherein the second folded horn is at least partially nested within the first folded horn (the horns are formed having converging side walls joined by upper and lower walls (partially nested); column 5, lines 51-60).
As to claim 3, Nakamura discloses the speaker system of claim 1, and Nakamura further discloses a second acoustic driver engaged with the enclosure (a first and second speaker in the acoustical baffle case is provided with an acoustical baffle (second driver); column 5, lines 19-23).
As to claim 4, Nakamura discloses the speaker system of claim 1, and Nakamura further discloses wherein the front plane of the enclosure is flat or rectilinear (the common mouths of the baffle case are flat, shown in figure 7).
As to claim 15, Nakamura discloses the speaker system of claim 1, and Nakamura further discloses wherein: the first folded horn approximates a first U shape (the first folded horn 120 approximates a U shape, shown in figure 14); the second folded horn approximates a second U shape (the second folded horn 122 approximates a U shape, shown in figure 14); and the second U shape is at least partially nested within the first U shape (the second U shape is nested in the first U shape, shown in figure 12).
As to claim 21, Nakamura discloses the speaker system of claim 1, and Nakamura further discloses wherein the first folded horn is defined at least in part by inner surfaces of one or more walls formed within the enclosure (the first folded horn is partly defined by the inner surface of the infinite baffle case 116, shown in figure 12).
As to claim 22, Nakamura discloses the speaker system of claim 1, and Nakamura further discloses wherein the second folded horn is defined at least in part by inner surfaces of one or more walls formed within the enclosure (the second folded horn is partly defined by the inner surface of the infinite baffle case 116, shown in figure 12).
As to claim 23, Nakamura discloses the speaker system of claim 3, and Nakamura further discloses wherein the first acoustic driver, the second acoustic driver, or both, are forward- or rear-firing (the first and second acoustical baffles emit acoustical waves from the rear face of the speaker diaphragm (forward firing); column 5, liens 10-32).
As to claim 24, Nakamura discloses the speaker system of claim 1, and Nakamura further discloses one or more mid- and/or high-frequency drivers or tweeters (the range of frequencies of the acoustical baffle is 300 Hz to 20,000 Khz (mid-range and high-frequency; column 4, lines 38-48).
As to claim 25, Nakamura discloses the speaker system of claim 1, and Nakamura further discloses wherein the speaker system comprises at least one of a loudspeaker, a smart speaker, a laptop speaker, a desktop speaker, a speaker, earphones, earbuds, and headphones. (the speaker system comprises speakers; column 4, lines 18-23).
Claim 26 is substantially similar to claim 1 and is rejected for the same reasons
AS to claim 37, Nakamura teaches the loudspeaker system of claim 36, wherein the first acoustic driver is a rear-firing driver aimed at a central region within the first U shape such that the output of the first acoustic driver is divided between the two ends of the first U shape (division of output between ends of U shape, fig 14, Nakamura). 
As to claim 39, Nakamura teaches the loudspeaker system of claim 36, wherein the second acoustic driver is a rear-firing driver aimed at a central region within the second U shape such that the -7- #8214972output of the second acoustic driver is divided between the two ends of the second U shape (division of output between ends of U shape, fig 14, Nakamura).  
As to claim 43, Nakamura teaches the loudspeaker system of claim 26, wherein the back of the cabinet is vertically chambered (fig 11).  
As to claim 44, Nakamura teaches the loudspeaker system of claim 26, wherein the first folded horn is defined at least in part by inner surfaces of the cabinet and outer surfaces of the first enclosure (fig 14).  
As to claim 45, Nakamura teaches the loudspeaker system of claim 26, wherein the second folded horn is defined at least in part by inner surfaces of the first enclosure and outer surfaces of the second enclosure (fig 14).  
As to claim 51, Nakamura discloses the sound waveform guide of claim 50, and Nakamura further discloses wherein the first folded horn is at least partially nested within the second folded horn (the horns are formed having converging side walls joined by upper and lower walls (partially nested); column 5, lines 51-60).
As to claim 52, Nakamura discloses the sound waveform guide of claim 50, and Nakamura further discloses wherein: the first folded horn approximates a first U or bowl shape (the first folded horn 120 approximates a U shape, shown in figure 14); the second folded horn approximates a second U or bowl shape (the second folded horn 122 approximates a U shape, shown in figure 14); and the second U or bowl shape is at least partially nested within the first U or bowl shape (the second U shape is nested in the first U shape, shown in figure 12).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of WO 2015/184953 A1 to GOERTEK INC. (hereinafter “Goertek”).
As to claim 5, Nakamura discloses the speaker system of claim 1, however, Nakamura does not disclose wherein the front plane of the enclosure is curved and has one or more distinct radii. Goertek discloses wherein the front plane of the enclosure is curved and has one or more distinct radii (the front cover 9 (plane) of the speaker housing is curved, and has a distinct radius, shown in figures 1 and 4; page 7, 3rd paragraph). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Nakamura to include a curved front plane, as taught by Goertek, for the benefit of improving the fit and assembly of loudspeakers (Goertek; abstract).

Claims 6-14, 31, 32, 35, 36, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of EP 3139632 A1 to SAMSUNG ELECTRONICS CO., LTD. (hereinafter “Samsung").
As to claim 6, Nakamura discloses the speaker system of claim 1, however, Nakamura does not disclose wherein the first acoustic driver is a low-range woofer housed in a working volume. Samsung discloses wherein the first acoustic driver is a low-range woofer housed in a working volume (the speaker driver is a woofer that generates sound at a frequency of 20 Hz (low-range) in a speaker enclosure (housed in a working volume); paragraphs [0027], [0030]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Nakamura to include a low-range woofer, as taught by Samsung, for the benefit of handling the lower range of frequencies for the speaker system.
As to claim 7, Nakamura discloses the speaker system of claim 1, and Nakamura further discloses wherein the first acoustic driver is housed in a bowl-shaped enclosure or a configuration of nested folded horns (the horns are formed having converging side walls joined by upper and lower walls (partially nested); column 5, lines 51-60), however, Nakamura does not disclose wherein the first acoustic driver is a low-range woofer. Samsung discloses wherein the first acoustic driver is a low-range woofer (the speaker driver is a woofer that generates sound at a frequency of 20 Hz (low-range); paragraphs [0027], [0030]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Nakamura to include a low-range woofer, as taught by Samsung, for the benefit of handling the lower range of frequencies for the speaker system.
As to claim 8, Nakamura discloses the speaker system of claim 1, however, Nakamura does not disclose wherein the first acoustic driver is a low-range woofer housed in a cylindrical, conical, or spherical enclosure. Samsung discloses wherein the first acoustic driver is a low-range woofer housed in a cylindrical, conical, or spherical enclosure (the speaker driver is a woofer that generates sound at a frequency of 20 Hz (low-range) housed in a spherical or cylindrical enclosure; paragraphs [0017], [0027], [0030], [0034)). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Nakamura to include a low-range woofer, as taught by Samsung, for the benefit of handling the lower range of frequencies for the speaker system.
As to claims 9 and 14, Nakamura discloses the speaker system of claims 1 and 3, respectively, however, Nakamura does not disclose wherein the first acoustic driver is a low-range woofer housed in asymmetrical or symmetrical enclosure created by a mold. Samsung discloses wherein the first acoustic driver is a low-range woofer housed in a working volume (the speaker driver is a woofer that generates sound at a frequency of 20 Hz (low-range) in a speaker enclosure (housed in a working volume); paragraphs (0027), [0030)). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Nakamura to include a low-range woofer, as taught by Samsung, for the benefit of handling the lower range of frequencies for the speaker system. Further, Samsung discloses an asymmetrical or symmetrical enclosure created by a mold (enclosure members 40 and 50 are asymmetrical, shown in figure 4, and is made by a mold; paragraph [00032)).
As to claim 10, Nakamura discloses the speaker system of claim 3, however, Nakamura does not disclose wherein the second acoustic driver is a mid-range woofer. Samsung disclose wherein the second acoustic driver is a mid-range woofer (the second speaker driver is a mid-frequency woofer; paragraphs (0029], [0030)]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Nakamura to include a mid-range woofer, as taught by Samsung, for the benefit of handling the frequency range from 250 Hz to 2000 Hz for the speaker system.
As to claim 11, Nakamura discloses the speaker system of claim 3, however, Nakamura does not disclose wherein the second acoustic driver is a low or mid-range woofer housed in a rectilinear or trapezoidal volume. Samsung discloses wherein the second acoustic driver is a low or mid-range woofer housed in a rectilinear or trapezoidal volume (the second speaker driver is a mid-frequency woofer in an enclosure with a polygonal shape (rectilinear or trapezoidal volume); paragraphs [0029], [0030], [0034]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Nakamura to include a woofer in a rectilinear volume, as taught by Samsung, for the benefit of using different shape enclosures to separate the waves produced by the back of the speaker to improve the bass response.
As to claim 12, Nakamura discloses the speaker system of claim 3, and Nakamura further discloses wherein the first acoustic driver is housed in a bowl-shaped enclosure or a configuration of nested folded horns (the horns are formed having converging side walls joined by upper and lower walls (partially nested); column 5, lines 51-60), however, Nakamura does not disclose wherein the second acoustic driver is a low-range woofer. Samsung discloses wherein the first acoustic driver is a low-range woofer (the speaker driver is a woofer that generates sound at a frequency of 20 Hz (low-range); paragraphs [0027], [0030]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Nakamura to include a low-range woofer, as taught by Samsung, for the benefit of handling the lower range of frequencies for the speaker system.
As to claim 13, Nakamura discloses the speaker system of claim 3, however, Nakamura does not disclose wherein the second acoustic driver is a low or mid-range woofer housed in a cylindrical, conical, or spherical enclosure . Samsung discloses wherein the second acoustic driver is a low-range woofer housed in a cylindrical, conical, or spherical enclosure (the second speaker driver is a woofer that generates sound at a frequency of 20 Hz (low-range) housed in a spherical or cylindrical enclosure; paragraphs [0017], [0027], (0030), [0034)). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Nakamura to include a low-range woofer, as taught by Samsung, for the benefit of handling the lower range of frequencies for the speaker system.
Claim 31 is substantially similar to claim 9 and is rejected for the same reasons
Claim 32 is substantially similar to claim 10 and is rejected for the same reasons
Claim 35 is substantially similar to claim 14 and is rejected for the same reasons
Claim 36 is substantially similar to claim 15 and is rejected for the same reasons
As to claim 48, Nakamura teaches the loudspeaker system of claim 26, further including one or more mid- and/or high-frequency drivers or tweeters (Samsung, [0027]). 
As to claim 49, Nakamura teaches the loudspeaker system of claim 26.
Although Nakamura and Samsung do not explicitly teach active or passive crossovers, the examiner asserts that it would have been obvious to one of ordinary skill in the art in light of [0027] of Samsung to use a crossover as a matter of common sense. Then, it would have been a matter of inherency that the crossover would be passive or active.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Samsung, and further in view of US 2015/0104054 A1 to QSC HOLDINGS, INC. (hereinafter “QSC’).
As to claim 16, Nakamura and Samsung disclose the speaker system of claim 13, and Nakamura further discloses the first U shape (the first folded horn 120 approximates a U shape, shown in figure 14), however, Nakamura does not disclose wherein the first acoustic driver is a rear-firing driver aimed at a central region shape such that the output of the first acoustic driver is bifurcated between the two ends. QSC discloses wherein the first acoustic driver is a rear-firing driver aimed at a central region (the driver outputs sound signals 1205 (acoustic driver) from the rear, shown in figure 12, where isolated sound paths 915 are aimed at a central region of the front of a waveguide 945, shown in figure 9; paragraphs [0089], [0103]) within the first U shape such that the output of the first acoustic driver is bifurcated between the two ends of the first U shape (the sound waves emanating (output) from the first input aperture of the speaker driver is split into two waves that travel through conduits108a and 108b (between two ends); figure 1A; paragraphs {0048}, [0057)). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Nakamura to include a read-firing driver and bifurcating the output, as taught by QSC, for the benefit of improving the method for transmitting sound waves while mitigating the undesired effects that degrade sound quality (QSC; paragraph (0011}). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of QSC, and further in view of US 2008/0199032 A1 (WOELFEL).
As to claim 17, Nakamura and QSC disclose the speaker system of claim 16, however, Nakamura does not disclose wherein the central region is a compression chamber. Woelfel discloses wherein the central region is a compression chamber (the central region is a compression cylinder 3 (chamber); figure 3; paragraph [0042}). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Nakamura to include a compression chamber, as taught by Woelfel, for the benefit of reducing the power needed to reach the desired decibel level.

Claim 20 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of QSC.
As to claim 20, Nakamura discloses the speaker system of claim 15, and Nakamura further discloses wherein the first acoustic driver is aimed at a splash plate within the enclosure which serves to distribute the output of the first acoustic driver (the acoustical baffle 38 comprises a center pole plate 28 where the diaphragm 34 directs sound through the center pole plate to the opening 42 in the acoustical baffle; figure 1; column 6, lines 45-57), however, Nakamura dose not disclose wherein the first acoustic driver is a rear-firing driver aimed at a central region. QSC discloses wherein the first acoustic driver is a rear-firing driver aimed at a central region (the driver outputs sound signals 1205 (acoustic driver) from the rear, shown in figure 12, where isolated sound paths 915 are aimed at a central region of the front of a waveguide 945, shown in figure 9; paragraphs [0089], [0103)]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Nakamura to include a read-firing driver, as taught by QSC, for the benefit of improving the method for transmitting sound waves while mitigating the undesired effects that degrade sound quality (QSC; paragraph [0011)).
Claim 38 is substantially similar to claim 20 and is rejected for the same reasons


Claims 40-42, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura.
Regarding claims 40-42, Nakamura does not explicitly teach the feature of making the geometries movable, it would have been obvious to make adjustable with the motivation of allowing adjustment by the user according to user preferences as is well known in the art.
Regarding claim 46, Nakamura teaches the loudspeaker system of claim 26.
Although Nakamura does not teach a ported first enclosure or second enclosure, or both, it would have been obvious to one of ordinary skill in the art to use a ported enclosure with the motivation of boosting the bass response.
Regarding claim 47, Nakamura teaches the loudspeaker system of claim 26, wherein the first acoustic driver, the second acoustic driver, or both, are forward- or rear-firing (fig 14).  

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651